Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment filed 14 Feb. 2022 has not been entered because it would require further consideration.  Applicant’s affidavit filed 16 Feb. 2022 has not been entered because given that the applicant failed to provide a showing of good and sufficient reasons why the affidavit and other evidence are necessary and were not earlier presented.  If the amendment and affidavit were entered, the amendment would overcome the 103 rejections based on Kirchner as the primary reference, but the amendment would not overcome the 103 rejections based on Kim as the primary reference.  
Applicant’s arguments filed 14 Feb. 2022 and the affidavit filed 16 Feb. 2022 have been considered, but they were not persuasive regarding the 103 rejections based on Kim as the primary reference.  
Applicant’s affidavit filed 16 Feb. 2022 presents a supplementary formulation with the calcium carbonate used in a Kim II example and others with the chelating agents taught by Kim.  These compositions have properties outside of the claimed property ranges.
However, with respect to Supplemental Example 3 that uses KRISTON-SS calcium carbonate disclosed by Kim II, it is not clear what the average particle diameter of this calcium carbonate is.  Assuming the average particle diameter is outside the range claimed, the results in Supplemental Example 3 are not unexpected or surprising since one would not expect a 
Regarding the chelating agents of Kim, applicant’s supplementary formulations comprise 0.5 of the first chelating agent and 1 wt.% of the two chelating agents, whereas Kim teaches amounts of 0.1 to 1 wt.% for the first and 0.1 to 5 wt.% for the second.  Applicant has not shown that compositions with these amounts of chelating agents result in formulations with properties outside the claimed ranges.  It is the examiner’s position that one of ordinary skill in the art would vary the amounts of these chelating agents to arrive at a set of desired properties for a given application.
Applicant argues that their compositions including calcium carbonate having an average particle diameter with the claimed range have unexpected benefits.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one specific aromatic polyamide at amounts of 30-40 wt.%, two aliphatic polyamides at amounts of 10-20 wt.%, a single modified polyolefin at an amount of 10 wt.%, and calcium carbonate at an amount of 40 wt.% with one specific average particle diameter, whereas the claim 1 broadly recites any aromatic polyamide 
Similarly, claim 13 broadly recites any aromatic polyamide at any molecular weight at an amount of 30-50 wt.%, any aliphatic polyamide at any molecular weight at an amount of 10-30 wt.%, any modified polyolefin at any molecular weight (that is, any modification of any polyolefin) at an amount of 5-15 wt.%, and calcium carbonate with an average particle size of 50-100 microns at any size at an amount of 5-50 wt.%.  
Applicant argues that the previous Office Action did not establish prima facie obviousness for the reasons of record.
However, applicant has not explained in what way the 103 rejection based on Kim in view of Kim II is in error.  As presented in the Office Action mailed 12 Oct. 2021, Kim II motivates both the inclusion of an olefin-based copolymer (to improve adhesion with plating film) and the size of the calcium carbonate (excellent appearance, improved physical properties, such as impact resistance, heat resistance, and plating properties) and teaches the desirable range for the notched Izod impact strength. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent  Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787